218 So.2d 202 (1969)
Charles A. BOUX, Appellant,
v.
EAST HILLSBOROUGH APARTMENTS, INC., a Florida Corporation, Appellee.
No. 68-271.
District Court of Appeal of Florida. Second District.
January 29, 1969.
Rehearing Denied February 19, 1969.
Gardner W. Beckett, Jr., of Nelson, Beckett, Nelson & Thomas, St. Petersburg, for appellant.
Ronald A. Harbert, of Mateer, Frey, Young & Harbert, Orlando, for appellee.
MANN, Judge.
East Hillsborough Apartments, Inc., owner of the property against which a lien is claimed, is a corporation wholly owned by Su-Jak Enterprises, Inc., which contracted with Boux for plastering. Boux contends that he is in privity with the owner under these circumstances and that his failure to file the notice to owner, required of those not in privity by Florida Statutes § 713.06(2), F.S.A. should not have caused the dismissal of his second amended complaint. We agree.
The purpose of the notice is to protect an owner from the possibility of paying over to his contractor sums which ought to go to a subcontractor who remains unpaid. The burden is on the subcontractor to insure that the owner knows of his claim. That purpose is fulfilled here. It cannot be said that Mr. and Mrs. Mashburn, the officers of both corporations, were ignorant of this claim. Cases cited us by the appellee to the effect that the corporate veil cannot be pierced in the absence of a showing of fraud and deceptive intent are beside the point. This case is more like Maule Industries, Inc. v. Gaines Construction Co., Inc., Fla.App. 1963, 157 So.2d 835.
Reversed and remanded for further proceedings not inconsistent with this opinion.
LILES, C.J., and PIERCE, J., concur.